As filed with the Securities and Exchange Commission on May 9, 2016 Registration No. 333-203493 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VBI VACCINESINC. (Exact Name of Registrant as Specified in Its Charter) Delaware 93-0589534 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 222 Third Street, Suite 2241 Cambridge, MA 02142 (617) 830-3031 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jeff R. Baxter Chief Executive Officer VBI VaccinesInc. 222 Third Street, Suite 2241 Cambridge, MA 02142 (617) 830-3031 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Kevin Friedmann,Esq.
